Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-20, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1-9 are directed towards a system (i.e., machine), claims 10-16 are directed towards a method (i.e., process), and claims 17-20 are directed towards a system (i.e., machine). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim 
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1, 10, and 17 are substantially similar and recite a judicial exception illustrated by:
	receive selection of at least one of a plurality of rooms of the real property for which customized information is to be entered, 	each room being of a predefined room type, where for each selected room, selectable room-specific attributes are presented that correspond to the respective room type of the room [present selectable room-specific attributes for each of a plurality of rooms of the real property]; 
	receive at least one customized attribute from the selectable attributes for each selected room [receive at least one customized attribute for at least one of the rooms, the at least one customized attribute selected from the selectable room-specific attributes]; and 
	generate a residence [real property] value based on the at least one customized attribute.
	Certain Methods of Organizing Human Activity 
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business a fundamental economic principle or practice and commercial or legal interactions (i.e., mitigating risk and advertising, marketing or sales activities or behaviors) in that they are directed to guiding a user through selecting property attributes and generating a property value based on the attributes. As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) comprising mental processes, where the limitations are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with the first and second process flow. As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  
	As such, the claims are directed to an abstract idea comprising mathematical concepts, certain methods of organizing human activity, and mental processes. The Examiner notes that merely combining abstract ideas does not render the RecogniCorp, LLCv. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
Eligibility Step 2A, Prong Two
Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a real estate system for presenting a guided user interface and receiving user input relating to real property, comprising: a memory; and a controller coupled to the memory, configured to perform functions, and a user interface, in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states, “the mobile device 106 may be any form of computing device capable of receiving user input and performing the processing operations described herein, such a smart phone, tablet computer, personal digital assistant, smartwatch, MP3 device, laptop computer, etc. The mobile device 106 may include a processor 112 including a controller, and a memory 114,” (0034), “The server 110 may be a networked computing device, such as a cloud server, configured to store and maintain data as well as act as a gateway to other mobile devices (not shown) and other users,” (0036), “Computing devices described herein generally include computer-executable instructions, where the instructions may be executable by one or more computing or hardware devices such as those listed above,” (0075), and describes the specification describes the system and components in broad, functional terms (see instant specification at 0032, 0034-0037, 0075, 0076, Fig. 1). This illustrates that the abstract idea is a computer-i.e., by hand or by merely thinking). With respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to manage certain methods of organizing human activity and mental processes) such that it amounts no more than mere instructions to apply the 
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. 
	As such, the additional elements of claims 1, 10, and 17 do not add anything significant to the abstract idea. The claims as a whole, considering all claim elements 
Claims 2-4, 11-13, 18, 19 merely further limit the abstract idea as related to the attributes. The claims do not add anything beyond the abstract idea.
Claims 5-9, 14, 15, 16 merely further limits the abstract idea as related to transmitting and receiving information. The claims do not add anything beyond the abstract idea.
Claim 20 merely further limits the abstract idea as related to the attributes and transmitting and receiving information. The claims do not add anything beyond the abstract idea.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  
	Therefore, claims 1-20 are directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cardona, U.S. Patent 10319002.
	Claims 1 and 10 are substantially similar and will be addressed together. The discussion of prior art applies to substantially similar claim limitations of the independent claims and substantially similar limitations of subsequent dependent claims.
	Regarding claims 1 and 10:
	Cardona – which is directed towards a real property analysis system to analyze property repairs and improvements – discloses:
	(claim 1) A real estate system for 	presenting a guided user interface and receiving user input relating to real property, comprising: a memory; and a controller coupled to the memory, configured to 
	(claim 10) A method for generating a value for real property based on received user input relating to a residence, comprising:
	[systems and methods for analyzing image data to determine information related to property repairs and improvements (col. 1 7-11); an application of the electronic device 205 may guide a user to capture specific views and/or portions of the property (col. 5 21-23); The electronic device may include an image sensor configured to capture image data, a user interface, a memory configured to store non-transitory computer executable instructions, and a processor configured to interface with the image sensor, the user interface, and the memory (col. 12 1-5)]
	(claims 1 and 10):
	 present selectable room-specific attributes for each of a plurality of rooms of the real property; receive at least one customized attribute for at least one of the rooms, the at least one customized attribute selected from the selectable room-specific attributes; and 	
	[an interior portion of a property may be a room or designated area of the property (e.g., bedroom, kitchen, bathroom, basement, study/office, family room, dining room, living room, hallway, entryway, foyer, etc.) (col. 3 57-64); dynamically and automatically analyzing image data to determine information related to property repairs and improvements...capture image data depicting portion of properties, and analyze the image data to identify a set of elements and characteristics thereof that are depicted in the image data (col. 2 47-54); the server 210 may retrieve (228) a desired set of characteristics from the electronic device 205, where the desired set of characteristics may be associated with or correspond to the elements identified in the image data (col. 6 30-34, Fig. 2, Fig. 3A, Fig. 3B, Fig. 4A); FIG. 3A illustrates an interface 350 depicting property elements and characteristics associated therewith, where the elements may be associated with a portion of a property (as shown: a kitchen of 123 Main St), and identified or determined from image data depicting the elements. The interface 350 may include a listing 351 of the elements and characteristics thereof (col. 8 29-35); the desired set of characteristics may represent a desired appearance, type, make, model, make-up, condition, quality, and/or others, for each of the elements, where a user of the electronic device 205 may specify the desired set of characteristics (col. 6 30-38, Fig. 3A, Fig. 3B)] 
	As described by Cardona, interior portions of a property may comprise different rooms. Fig. 3B illustrates the example of a kitchen, wherein room-specific attributes are presented for selection, wherein a user may select attributes via checkboxes.
	 generate a residence value based on the at least one customized attribute.  
	[FIG. 3D depicts an interface 365 depicting information related to a cost comparison of performing the upgrades/modifications to the identified property versus a cost of a comparable "turnkey" property. In particular, the interface 365 illustrates that the total cost of purchasing the property (i.e., 123 Main St) and performing the identified upgrades/modifications is $215,500 (366), and that the cost of a comparable "turnkey" property is $225,000 (col. 9 1-8), Fig. 3D] As illustrated in Fig. 3C and Fig. 3D, adding the cost of selected attributes comprising a kitchen upgrade ($15,500) to the listing price of a property ($200,000) provides a “Total Cost” of $215,500.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cardona, U.S. Patent 10319002, in view of Gross, U.S. Patent Application Publication 20160092959.
	Regarding claims 2 and 11, Cardona teaches the limitations of claims 1 and 10.
	Cardona further discloses:
	wherein the selectable room-specific attributes include a plurality of selectable [...] features.  
	FIG. 3A illustrates an interface 350 depicting property elements and characteristics associated therewith, where the elements may be associated with a portion of a property (as shown: a kitchen of 123 Main St), and identified or determined from image data depicting the elements. The interface 350 may include a listing 351 of the elements and characteristics thereof (col. 8 29-35); the desired set of characteristics may represent a desired appearance, type, make, model, make-up, condition, quality, and/or others, for each of the elements, where a user of the electronic device 205 may specify the desired set of characteristics (col. 6 30-38, Fig. 3A, Fig. 3B)] 
	As described by Cardona, interior portions of a property may comprise different rooms. Fig. 3B illustrates the example of a kitchen, wherein room-specific attributes are presented for selection, wherein a user may select attributes via checkboxes.
	Cardona describes the selectable features in the context of features to be renovated, not features having already been renovated. Cardona teaches features to be renovated (i.e., not yet existing features), but does not explicitly teach renovated features (i.e., existing features).
	However, Gross teaches selectable renovated features.
	Gross – which is directed towards automated tools, methods and systems which permit tagging of properties by different stakeholders – discloses (note the portion in italics is what has not been addressed):
	wherein the selectable room-specific attributes include a plurality of selectable renovated features.  
owners may input information in free form or predetermined labels. For example they can identify who did work on their house, to credit a vendor. This, too, acts as a form of virtual sign or endorsement that may be valuable to merchants. Homeowners can thus utilize a combination of text and spoken input to identify such information as: I have check off boxes: solar/pool/...My windows came from: [ABC] [0491] My doors came from: [DEF] My contractor was [Bill A] and so on. These can be considered "brag" tags in some instances as owners will want to associate their property with well-known merchants having a reputation for solid work (0488-0492; see also 0249 discussing monitoring logic that identifies engagements made by homeowners and records types and dates of product/service purchases)] As described by Gross, the homeowner may use checkboxes to select existing renovated features.
	Cardona teaches a real property analysis system to analyze property repairs and improvements. Gross teaches automated tools, methods and systems which permit tagging of properties by different stakeholders. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between Gross and Cardona is that Gross teaches selectable renovated features.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of selectable renovated features (as taught by Gross) with the a real property analysis system to analyze property repairs and improvements (as taught by Cardona) in order to permit tagging of properties by different stakeholders (Gross 0003), provide current and useful Gross 0005), and associate property with well-known merchants having a reputation for solid work and increase public awareness of the home's improvements (Gross 0492).

	Regarding claims 3 and 12, Cardona teaches the limitations of claims 1 and 10.
	Cardona further discloses:
	wherein the selectable room-specific attributes include a [...] monetary value of a renovation.  
	[FIG. 3D depicts an interface 365 depicting information related to a cost comparison of performing the upgrades/modifications to the identified property versus a cost of a comparable "turnkey" property. In particular, the interface 365 illustrates that the total cost of purchasing the property (i.e., 123 Main St) and performing the identified upgrades/modifications is $215,500 (366), and that the cost of a comparable "turnkey" property is $225,000 (col. 9 1-8), Fig. 3D] As illustrated in Fig. 3C and Fig. 3D, adding the cost of selected attributes comprising a kitchen upgrade ($15,500) to the listing price of a property ($200,000) provides a “Total Cost” of $215,500.
	While Cardona teaches displaying the monetary value of a renovation, Cardona does not teach a fillable field wherein a value is entered.
	Cardona does not explicitly teach a fillable monetary value.
	However, Gross teaches a fillable monetary value.
	Gross – which is directed towards automated tools, methods and systems which permit tagging of properties by different stakeholders – discloses (note the portion in italics is what has not been addressed):
	wherein the selectable room-specific attributes include a fillable monetary value of a renovation.  
	[Another source of data can homeowners as well, as they can tag their own properties and features as originating from a particular vendor. For example a homeowner may identify their windows as originating from Armstrong or some other merchant. An easy interface can be used to assist users in tagging their own property features in this manner. The tagging of individual properties, therefore, may be a combination of automated and manual efforts which create tags for each property reflective of work done at such site (0260; see also 0216); Automated tag generator 3210: this routine uses expert ratings from db 3212, and tag db 3214, to automatically create or seed tags for properties in relational database 3213. In addition, local agency online permit data can be mined for purposes of identifying merchant projects at particular sites, and potential listing opportunities for realtors. From such data basic tags, including merchant, location, type of work, cost, dates, etc. can be gleaned and converted into an automated permit tag (0571; see also 0249 discussing monitoring logic that identifies engagements made by homeowners and records types and dates of product/service purchases)] As described by Gross, a homeowner may tag features to identify the feature as originating from a particular vendor, wherein the tag may include information reflective of the work done, such as cost, dates, etc.
	Cardona teaches a real property analysis system to analyze property repairs and improvements. Gross teaches automated tools, methods and systems which permit tagging of properties by different stakeholders. As such, each of the cited prior art are in  
	The difference between Gross and Cardona is that Gross teaches a fillable monetary value of a renovation. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of automated tools, methods and systems which permit tagging of properties by different stakeholders (as taught by Gross) with the a real property analysis system to analyze property repairs and improvements (as taught by Cardona) in order to permit tagging of properties by different stakeholders (Gross 0003), provide current and useful information (Gross 0005), and associate property with well-known merchants having a reputation for solid work and increase public awareness of the home's improvements (Gross 0492).

	Regarding claims 4 and 13, Cardona teaches the limitations of claims 1 and 10, which comprise selectable room-specific attributes.
	Regarding the limitation added by claims 4 and 13 of, wherein the selectable room-specific attributes include a selectable year of completion of a renovation,
	While Cardona teaches selectable room-specific attributes, as discussed in addressing the limitations of claim 1 and claim 10, Cardona does not teach a year of completion of a renovation.
	However, Gross teaches a year of completion of a renovation.
	Gross – which is directed towards automated tools, methods and systems which permit tagging of properties by different stakeholders – discloses (note the portion in italics is what has not been addressed):
	wherein the selectable room-specific attributes include a selectable year of completion of a renovation.  
	[create tags for each property reflective of work done at such site (0260); Other features could be considered of course, including more conventional factors, interior aspects (#bedrooms, baths, age, etc.) (0365); identify who did work on their house, to credit a vendor. This, too, acts as a form of virtual sign or endorsement that may be valuable to merchants. Homeowners can thus utilize a combination of text and spoken input to identify such information as: I have check off boxes: solar/pool/...My windows came from: [ABC] [0491] My doors came from: [DEF] My contractor was [Bill A] and so on. These can be considered "brag" tags in some instances as owners will want to associate their property with well-known merchants having a reputation for solid work (0488-0492); Automated tag generator 3210: this routine uses expert ratings from db 3212, and tag db 3214, to automatically create or seed tags for properties in relational database 3213. In addition, local agency online permit data can be mined for purposes of identifying merchant projects at particular sites, and potential listing opportunities for realtors. From such data basic tags, including merchant, location, type of work, cost, dates, etc. can be gleaned and converted into an automated permit tag (0571; see also 0249 discussing monitoring logic that identifies engagements made by homeowners and records types and dates of product/service purchases)] As described by Gross, a homeowner may tag features to identify the feature as originating from a etc.
	Cardona teaches a real property analysis system to analyze property repairs and improvements. Gross teaches automated tools, methods and systems which permit tagging of properties by different stakeholders. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between Gross and Cardona is that Gross teaches a year of completion of a renovation. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of automated tools, methods and systems which permit tagging of properties by different stakeholders (as taught by Gross) with the a real property analysis system to analyze property repairs and improvements (as taught by Cardona) in order to permit tagging of properties by different stakeholders (Gross 0003), provide current and useful information (Gross 0005), and associate property with well-known merchants having a reputation for solid work and increase public awareness of the home's improvements (Gross 0492).

Claims 5-8, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cardona, U.S. Patent 10319002, in view of Trandal, U.S. Patent 8219558.
	Regarding claims 5 and 14, Cardona teaches the limitations of claims 1 and 10.
Cardona further discloses:
	wherein the controller is further configured to present a photo screen 
	[certain mobile applications enable users to locate nearby properties for sale and view listing images associated with the properties, among other information (col. 1 15-22)]
	displaying a plurality of selectable [attributes].  
	[the desired set of characteristics may represent a desired appearance, type, make, model, make-up, condition, quality, and/or others, for each of the elements, where a user of the electronic device 205 may specify the desired set of characteristics (col. 6 30-38, Fig. 3A, Fig. 3B)]
	While Cardona teaches presenting a photo screen and displaying selectable attributes, Cardona does not teach displaying selectable rooms.
	However, Trandal teaches displaying selectable rooms.
	Trandal – which is directed towards inventory management – discloses (note the portion in italics is what has not been addressed):
	wherein the controller is further configured to present a photo screen displaying a plurality of selectable rooms.  
	[FIG. 6 illustrates an example user interface presented on a mobile device. The example interface enables a user to select a first location to inventory items (col. 6 11-13, Fig. 6 illustrating a list of rooms which may be selected; see also col. 16 19-26)]
	Cardona teaches a real property analysis system to analyze property repairs and improvements. Trandal teaches inventory management. As such, each of the cited prior  
	The difference between Trandal and Cardona is that Trandal teaches displaying selectable rooms.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of displaying selectable rooms (as taught by Trandal) the feature of selectable renovated features (as taught by Gross) with the a real property analysis system to analyze property repairs and improvements (as taught by Cardona) in order to provide for the creation of a rendition of a user's residence (Trandal col. 2 5-8), enable a service provider to offer Home Inventory services that allow subscribers to store information about a collection of items (e.g., photos and photo renditions of the items) (Trandal col. 1 line 66- col. 2 line 3), and determine quickly and easily the market price of homes/businesses for purchase or rent/lease in the event they decide to move (Trandal col. 1 54-57).
	
	Regarding claims 6 and 15, the combination of Cardona and Trandal teaches the limitations of claims 5 and 14.
	Trandal further discloses:
	wherein the controller is further configured to present a room specific photo screen displaying at least one thumbnail identifying a specific image view in response to a selection of one of the selectable rooms.  
	[This user interface enables a user to further enumerate and itemize their household belongings. In this example, this user interface is accessed by a user selecting a location, such as Luke's Bedroom 18210 from FIG. 18. A tabbed user interface 19100 is shown in FIG. 19 although other user interfaces can be used (col. 25 12-17); FIG. 20 illustrates another example user interface 20000 presented via a browser (or other interface application). This example user interface enables a user to view location images and append additional information with each item in an image... In this example illustration, the web page contains three major elements: a thumbnail view of the actual image 20100, the photo title or label 20200 assigned to the image, and an outlined rendition of the labeled items in the camera image 20300 (col. 25 55-67; see also Figs. 21-23)] As described by Trandal, when a user selects a room, the user interface displays a photo screen for that room comprising elements including a thumbnail view of the actual image.
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 5 and 6 applies here, as well.

	Regarding claims 7 and 16, the combination of Cardona and Trandal teaches the limitations of claims 6 and 15.
	wherein the controller is further configured to update the thumbnail with an image in response to a user selection of the image corresponding to the identified specific image view.  
	NOTE: The Examiner notes the only reference to a thumbnail in the instant specification comprises: As photos are uploaded or taken, a thumbnail of the photo may be included, as illustrated for "Bedroom 1" (see instant specification at 0057). The 
	Trandal further discloses:
	wherein the controller is further configured to update the thumbnail with an image in response to a user selection of the image corresponding to the identified specific image view.  
	[a user can toggle between an enlarged view of the actual image and a reduced view of the rendition whereby the image rendition is displayed in the thumbnail and the actual image is displayed in the larger area of the web page (col. 23 33-39); The user can now examine and modify the items identified in the selected photo. A thumbnail 21100 of the original photo, the photo label/identifier 21200, a line drawing 21300 of the identified photo items, and a pallet 21400 of line drawing item types are displayed. The user next selects a single item to view by double clicking the associated item label (for example, item label 21335 to select the loveseat) (col. 44 line 62 – col. 45 line 3, Fig. 61)]
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 5 and 6 applies here, as well.

	Regarding claim 8, The system of claim 5, 
	The combination of Cardona and Trandal teaches the limitations of claim 5.
	Trandal further discloses:
	wherein the controller is further configured to identify at least one of the selectable rooms as complete in response to a photo being uploaded for the respective room.  
	[the MPHI software application program 800 audibly prompts 26210 the user to select the "take photo" and/or provide any additional user guidance  (col. 28 40-42); The software program 800 interfaces with the camera capabilities of the mobile device and the screen tracks the number of pictures 9100 taken at a given location... the software application 800 user interface can optionally instruct the user to take pictures from different positions in a room/location ...a user signifies the completion of the photography session at a given location and advances to the next screen by selecting the "next" control 9300 (col. 21 29-46, Fig. 9)] As described by Trandal, the system tracks the number of pictures taken (i.e., uploaded) at a given location and the user signifies the completion of the photography session at a given location and advances to the next screen by selecting the "next" control 9300. As such, when the user has taken the desired number of pictures and clicks the “Next” button to continue, the system identifies the selected room as being complete.
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 5 and 6 applies here, as well.

	Regarding claim 17:
	Cardona – which is directed towards a real property analysis system to analyze property repairs and improvements – discloses:
	A real estate system for presenting a guided user interface and receiving user input relating to real property, comprising: a memory; and a controller coupled to the memory, configured to 
	[systems and methods for analyzing image data to determine information related to property repairs and improvements (col. 1 7-11); an application of the electronic device 205 may guide a user to capture specific views and/or portions of the property (col. 5 21-23); The electronic device may include an image sensor configured to capture image data, a user interface, a memory configured to store non-transitory computer executable instructions, and a processor configured to interface with the image sensor, the user interface, and the memory (col. 12 1-5)]	
	each room being of a predefined room type, where for each selected room,
	[an interior portion of a property may be a room or designated area of the property (e.g., bedroom, kitchen, bathroom, basement, study/office, family room, dining room, living room, hallway, entryway, foyer, etc.) (col. 3 57-64)]
	display a user interface guiding user input through a sequence of screens 
	[an application of the electronic device 205 may guide a user to capture specific views and/or portions of the property (col. 5 21-23)]	 
	receive selection of at least one of a plurality of [attributes] of the real property for which customized information is to be entered,
	selectable room-specific attributes are presented that correspond to the respective room type of the room; 
	receive at least one customized attribute from the selectable attributes for each selected room; and 
	[the server 210 may retrieve (228) a desired set of characteristics from the electronic device 205, where the desired set of characteristics may be associated with or correspond to the elements identified in the image data (col. 6 30-34, Fig. 2, Fig. 3A, Fig. 3B, Fig. 4A); FIG. 3A illustrates an interface 350 depicting property elements and characteristics associated therewith, where the elements may be associated with a portion of a property (as shown: a kitchen of 123 Main St), and identified or determined from image data depicting the elements. The interface 350 may include a listing 351 of the elements and characteristics thereof (col. 8 29-35); the desired set of characteristics may represent a desired appearance, type, make, model, make-up, condition, quality, and/or others, for each of the elements, where a user of the electronic device 205 may specify the desired set of characteristics (col. 6 30-38, Fig. 3A, Fig. 3B)] 
	As described by Cardona, interior portions of a property may comprise different rooms. Fig. 3B illustrates the example of a kitchen, wherein room-specific attributes are presented for selection, wherein a user may select attributes via checkboxes.
	generate a real property value based on the at least one customized attribute.  
 	[FIG. 3D depicts an interface 365 depicting information related to a cost comparison of performing the upgrades/modifications to the identified property versus a cost of a comparable "turnkey" property. In particular, the interface 365 illustrates that the total cost of purchasing the property (i.e., 123 Main St) and performing the identified upgrades/modifications is $215,500 (366), and that the cost of a comparable "turnkey" property is $225,000 (col. 9 1-8), Fig. 3D] As illustrated in Fig. 3C and Fig. 3D, adding the cost of selected attributes comprising a kitchen upgrade ($15,500) to the listing price of a property ($200,000) provides a “Total Cost” of $215,500.
	While claim 17 is substantially similar to claims 1 and 10, claim 17 comprises the additional element of receiving a selection of at least one of a plurality of rooms (i.e., while claims 1 and 10 include presenting selectable room-specific attributes and receiving at least one customized attribute for at least one of the rooms, claim 17 comprises receiving selection of at least one room in addition to receiving at least one customized attribute). Cardona does not teach receiving a selection of a room.
	However, Trandal teaches displaying selectable rooms.
	Trandal – which is directed towards inventory management – discloses (note the portion in italics is what has not been addressed):
	receive selection of at least one of a plurality of rooms of the real property for which customized information is to be entered, 	each room being of a predefined room type, 
	[FIG. 6 illustrates an example user interface presented on a mobile device. The example interface enables a user to select a first location to inventory items (col. 6 11-13, Fig. 6 illustrating a list of rooms which may be selected; see also col. 16 19-26)]
	Cardona teaches a real property analysis system to analyze property repairs and improvements. Trandal teaches inventory management. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between Trandal and Cardona is that Trandal teaches displaying selectable rooms.
 Trandal) with the a real property analysis system to analyze property repairs and improvements (as taught by Cardona) in order to provide for the creation of a rendition of a user's residence (Trandal col. 2 5-8), enable a service provider to offer Home Inventory services that allow subscribers to store information about a collection of items (e.g., photos and photo renditions of the items) (Trandal col. 1 line 66- col. 2 line 3), and determine quickly and easily the market price of homes/businesses for purchase or rent/lease in the event they decide to move (Trandal col. 1 54-57).

	Regarding claim 19, The system of claim 17, 
	The combination of Cardona and Trandal teaches the limitations of claim 17.
	Cardona further discloses:
	wherein the selected room is a kitchen and the room-specific attributes include at least one of a countertop, cabinets, appliances or hardware.  
	[an application of the electronic device 205 may guide a user to capture specific views and/or portions of the property. For example, if the user is positioned in a kitchen of a property, the application may instruct the user to capture images of various appliances or fixtures, walls, countertops, cabinets, flooring, hardware, and/or the like (col. 5 23-27, Figs. 3A-3D)]

	Regarding claim 20, The system of claim 17, 
	The combination of Cardona and Trandal teaches the limitations of claim 17.
	Cardona further discloses:
	wherein the selected room is a bathroom and the room-specific attributes include at least one of a countertop, vanity, shower, or hardware; and wherein the controller is further configured to present the room specific attributes associated with the bathroom
	[a bathroom may include the following elements: a shower, a toilet, a vanity, a bathtub, a bathroom floor, and bathroom hardware (col. 5 40-45)]
	Regarding:
	[wherein the controller is further configured to present the room specific attributes associated with the bathroom] in response to receiving the at least one customized attribute for the kitchen.
	NOTE: The Examiner notes the specification appears to describe this limitation as being accomplished by the interface guiding the user, wherein the specification states, “If multiple room buttons were selected in renovations screen 220, then the next renovation screen, such as a bathroom renovation screen, will be presented,” (see instant specification at 0047; see also 0020, 0037, 0043).
	Trandal further discloses:
	[wherein the controller is further configured to present the room specific attributes associated with the bathroom] in response to receiving the at least one customized attribute for the kitchen.
	[the MPHI software application program 800 audibly prompts 26210 the user to select the "take photo" and/or provide any additional user guidance  (col. 28 40-42); The software program 800 interfaces with the camera capabilities of the mobile device and tracks the number of pictures 9100 taken at a given location... the software application 800 user interface can optionally instruct the user to take pictures from different positions in a room/location ...a user signifies the completion of the photography session at a given location and advances to the next screen by selecting the "next" control 9300 (col. 21 29-46, Fig. 9)] As described by Trandal, the system tracks the number of pictures taken (i.e., uploaded) at a given location and the user signifies the completion of the photography session at a given location and advances to the next screen by selecting the "next" control 9300. As such, when the user has taken the desired number of pictures in one room, such as the kitchen, and clicks the “Next” button to continue, the system identifies the selected room as being complete and advances to the next screen to guide the user in obtaining pictures for the next room, such as the bathroom.
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed in addressing claim 17 applies here, as well.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cardona, U.S. Patent 10319002, in view of Bisson, U.S. Patent Application Publication 20180158113.
	Regarding claim 9, The system of claim 1, 
	Cardona teaches the limitations of claim 1.
	Cardona does not teach generating an appraisal form.
	However, Bisson teaches selectable renovated features.
	Bisson – which is directed towards a rich content appraisal report generator – discloses (note the portion in italics is what has not been addressed):
	wherein the controller is further configured to generate an appraisal form based at least in part on the customized attributes.  
	[The software causes the computer processor to obtain required information and generate the property appraisal report for the subject property. The software first retrieves an appraisal report specification specifying the format of the property appraisal report and multiple items to be included in the property appraisal report (0005, 0026); In addition to an estimated value of the subject property, the system may receive from the appraiser comparable property information, valuation adjustments, estimation of costs to rebuild or replace as if new, and other approaches to value used by appraiser professionals. Such information may also be included in the valuation section 303 of the appraisal report (0039); The software application allows the appraiser to access detailed sales and property information, including site improvements, on various properties that can be imported into the report without leaving the software application (0041; see also 0043, 0046, 0047, 0050)]
	Cardona teaches a real property analysis system to analyze property repairs and improvements. Bisson teaches a rich content appraisal report generator. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between Bisson and Cardona is that Bisson teaches generating appraisal reports.
 Bisson) with the a real property analysis system to analyze property repairs and improvements (as taught by Cardona) in order to display to the appraiser a menu of the specified items to be included in the property appraisal report (Bisson 0013), provide an electronic report that is viewable on a display screen (Bisson 0003), and display a portion of the property appraisal report that includes the specified location of the specified item so that the specified item or a link to the specified item is displayed to the appraiser and the appraiser can add and edit text associated with the specified item in the property appraisal report (Bisson 0015).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cardona, U.S. Patent 10319002, in view of Trandal, U.S. Patent 8219558, and further in view of Gross, U.S. Patent Application Publication 20160092959.
	Regarding claim 18, The system of claim 17, 
	The combination of Cardona and Trandal teaches the limitations of claim 17.
	Cardona further discloses:
		wherein the room-specific attributes include at least one of a cost of upgrades and 
	[FIG. 3D depicts an interface 365 depicting information related to a cost comparison of performing the upgrades/modifications to the identified property versus a cost of a comparable "turnkey" property. In particular, the interface 365 illustrates that the total cost of purchasing the property (i.e., 123 Main St) and performing the identified 
	The combination of Cardona and Trandal does not teach a year of completion for the upgrades.
	However, Gross teaches a year of completion for the upgrades.
	Gross – which is directed towards automated tools, methods and systems which permit tagging of properties by different stakeholders – discloses (note the portion in italics is what has not been addressed):
	a year of completions for the upgrades.  
	Cardona teaches a real property analysis system to analyze property repairs and improvements. Trandal teaches inventory management. Gross teaches automated tools, methods and systems which permit tagging of properties by different stakeholders. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between Gross and the combination of Cardona and Trandal is that Gross teaches a year of completion of a renovation. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of automated tools, methods and systems which permit tagging of properties by different stakeholders (as taught by Gross) and the feature of selectable rooms (as taught by Trandal) with Cardona) in order to permit tagging of properties by different stakeholders (Gross 0003), provide current and useful information (Gross 0005), and associate property with well-known merchants having a reputation for solid work and increase public awareness of the home's improvements (Gross 0492).
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Engelhorn, US Patent 10346924, teaches analyzing property related information.
Brown, US Patent 5794216, teaches real estate data acquisition.
Ward, US Patent 9152945, teaches automated rental management.
Vicars, US Patent Application Publication 20060178902, teaches documenting assets.
Stickleman, US Patent Application Publication 20080033747, teaches facilitating real estate appraisals.
Stinson, US Patent Application Publication 20090006185, teaches property appraisals.
Berry, US Patent Application Publication 20130151422, teaches ranking and displaying comparable properties.
Den Herd, US Patent Application Publication 20140074733, teaches a mobile application for property appraisals.
Friedman, US Patent Application Publication 20140279225, teaches instructions for conducting an inspection of an asset.
Pershing, US Patent Application Publication 20140279593, teaches property management on a smartphone.
Phillips, US Patent Application Publication 20160132945, teaches an online marketing platform for homesellers.
D’Souza, US Patent Application Publication 20170076408, teaches device-based property evaluation.
Lammert, US Patent Application Publication 20190019261, teaches remote real estate inspections and valuations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        

/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689